Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered January 26, 1993, which denied defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
The IAS Court properly concluded that plaintiffs’ claim under Business Corporation Law § 630 and the Collective Bargaining Agreement should not be subject to dismissal for failure to state a cause of action. Because we agree that "termination of such services” under Business Corporation Law § 630 (a) should be construed as the termination of the employment relationship, we affirm the trial court’s conclusion that the action was timely commenced (see, Burns v Siento, 9 NYS2d 736).
Furthermore, we agree that defendant’s claim that his liability is conclusively limited to debts incurred after July 20, 1990 cannot be decided on a pre-answer motion to dismiss pursuant to CPLR 3211 (a) (7) because sufficient evidence to support this conclusion has not been presented at this stage in the litigation. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.